  Case 1:20-cv-01100-AMD Document 6 Filed 03/10/21 Page 1 of 6 PageID #: 122




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
--------------------------------------------------------------- X
                                                                :
MARVIN ODUMS, III,
                                                                :
                                         Appellant,
                                                                : MEMORANDUM DECISION
                                                                : AND ORDER
                          – against –
                                                                : 20-CV-1100 (AMD)

WELLS FARGO, N.A.,                                            :

                                        Appellee.             :
                                                                :
--------------------------------------------------------------- X
ANN M. DONNELLY, United States District Judge:

        The pro se appellant appeals a February 14, 2020 order issued by the United States

Bankruptcy Court for the Eastern District of New York denying his motion to reimpose a stay

and granting Wells Fargo’s motion to quash subpoenas. For the reasons that follow, this appeal

is moot and is therefore dismissed for lack of subject matter jurisdiction.

                                               BACKGROUND

        The appellant is the former owner of the property located at 502 Van Buren Street,

Brooklyn, New York 11221. See In re Odums, No. 19-40829 (Bankr. E.D.N.Y., filed Feb. 11,

2019), ECF No. 50 at 4, 14-17, 130-39. On March 19, 2018, the Supreme Court of the State of

New York, Kings County, entered a judgment of foreclosure and sale of the premises located at

502 Van Buren Street in an action initiated by Wells Fargo against the appellant and others. See

id., ECF No. 50 at 130-139.

        On February 11, 2019, the appellant filed a voluntary petition under Chapter 13 of the

Bankruptcy Code in the United States Bankruptcy Court for the Eastern District of New York.

Id., ECF No. 1. Pursuant to 11 U.S.C. § 362(a), the petition operated as a stay with respect to the

property located at 502 Van Buren Street. See id., ECF No. 38. On June 8, 2019, upon a motion
    Case 1:20-cv-01100-AMD Document 6 Filed 03/10/21 Page 2 of 6 PageID #: 123




filed by Wells Fargo, the bankruptcy court lifted and vacated the automatic stay with respect to

the property located at 502 Van Buren Street, pursuant to 11 U.S.C. § 362(d), to permit Wells

Fargo to pursue its rights under applicable law with respect to the property. Id., ECF Nos. 17,

38. 1 On August 20, 2019, the appellant filed a notice of voluntary conversion, converting the

case to one under Chapter 7. Id., ECF No. 42.

        On November 1, 2019, the appellant moved to reimpose the stay. Id., ECF No. 50. He

subsequently issued subpoenas to various people, including the CEO of and counsel for Wells

Fargo, on November 14, 2019. Id., ECF Nos. 52, 55. On November 20, 2019, he filed an

application for an order to show cause seeking a restraining order/delay of sale of the property

located at 502 Van Buren Street. Id., ECF No. 57. In his motion, he maintained that his pending

motion to reimpose the stay and the subpoenas that he issued would be “undermined” if the sale

went forward as scheduled on December 5, 2019. Id. The bankruptcy court denied the

appellant’s request for an order to show cause on December 2, 2019. Two days later, the

appellant filed an emergency motion for a temporary restraining order to stop the sale in the

United States District Court for the Eastern District of New York, which Judge Roslynn R.

Mauskopf denied on December 5, 2019. (See ECF No. 4-1 at 40-41); Odums v. Stumpf, No. 19-

CV-6815 (E.D.N.Y., filed Dec. 2, 2019), ECF No. 5. The sale went forward as scheduled on

December 5, 2019. (See ECF No. 2 at 5-8 (terms of sale)); In re Odums, ECF No. 62 (informing

the bankruptcy court that the sale had taken place).

        On February 14, 2020, the bankruptcy court issued an order denying the appellant’s

motion to reimpose a stay and granting Wells Fargo’s motion to quash the subpoenas. In re



1
  Wells Fargo’s submission outlined various bankruptcy filings made by the appellant that asserted an
interest in the property located at 502 Van Buren Street within the past ten years. Id., ECF No. 17. The
appellant opposed the motion. Id., ECF No. 22.

                                                    2
 Case 1:20-cv-01100-AMD Document 6 Filed 03/10/21 Page 3 of 6 PageID #: 124




Odums, ECF No. 63. The order denied the motion to reimpose the stay “in all respects as moot,”

and deemed the subpoenas “null and void.” Id. That order is the subject of this appeal.

       On March 10, 2020, the appellee filed a letter informing the Court that the property

located at 502 Van Buren Street was sold on December 5, 2019, and that this appeal is therefore

moot. (ECF No. 2.) The Court directed the appellant to show cause why this appeal should not

be dismissed as moot for lack of subject matter jurisdiction in light of the sale. In a May 26,

2020 submission, the appellant did not dispute that the property was sold, but maintained that

this Court has jurisdiction because the bankruptcy court violated his constitutional rights. (ECF

No. 4-1.) The appellee filed a response on June 11, 2020. (ECF No. 5.)

                                   STANDARD OF REVIEW

       District courts have appellate jurisdiction over “final judgments, orders, and decrees”

entered in bankruptcy court. 28 U.S.C. § 158(a). On appeal, a district court reviews the legal

conclusions of a bankruptcy court “de novo, and its factual findings for clear error.” Wenegieme

v. Macco, No. 17-CV-1218, 2018 WL 334032, at *2 (E.D.N.Y. Jan. 9, 2018) (citing In re

Bayshore Wire Prods. Corp., 209 F.3d 100, 103 (2d Cir. 2000)). “A finding is ‘clearly

erroneous’ when, on consideration of the record as a whole, the reviewing court ‘is left with the

definite and firm conviction that a mistake has been committed.’” Bongiovanni v. Grubin, No.

15-CV-2617, 2016 WL 4059349, at *3 (E.D.N.Y. July 28, 2016) (quoting Zervos v. Verizon New

York, Inc., 252 F.3d 163, 168 (2d Cir. 2001)). The district court, however, remains limited by

the jurisdictional confines of Article III. See Gonzalez v. Musso, No. 08-CV-3026, 2008 WL

3194179, at *1 (E.D.N.Y. Aug. 6, 2008).




                                                 3
 Case 1:20-cv-01100-AMD Document 6 Filed 03/10/21 Page 4 of 6 PageID #: 125




                                           DISCUSSION

       “The question of justiciability is ‘the threshold question in every federal case,

determining the power of the court to entertain the suit.’” Mata v. Arvest Cent. Mortg. Co., No.

19-CV-2846, 2020 WL 1694314, at *4 (E.D.N.Y. Apr. 7, 2020) (quoting Warth v. Seldin, 422

U.S. 490, 498 (1975)). The doctrine of mootness is rooted in the “jurisdictional tenet that

Federal courts are empowered to hear only live cases and controversies.” In re Delta Air Lines,

Inc., 386 B.R. 518, 537 (Bankr. S.D.N.Y. 2008) (citation omitted); see also Lewis v. Continental

Bank Corp., 494 U.S. 472, 477 (1990). “A case is moot when the parties lack a legally

cognizable interest in the outcome. In a bankruptcy case, mootness may be based as well on

jurisdictional and equitable considerations stemming from the impracticability of fashioning fair

and effective judicial relief.” AmeriCredit Fin. Servs., Inc. v. Tompkins, 604 F.3d 753, 755 (2d

Cir. 2010) (citations, quotation marks and alterations omitted).

       “The law is clear that once a foreclosure sale has taken place, the appeal is moot.” In re

Young, 242 F.3d 369, 2000 WL 1737810, at *1 (2d Cir. 2000) (summary order); see also In re

Abbott, 447 F. App’x 232, 233-34 (2d Cir. 2011) (summary order) (“[T]he foreclosure sale

terminated [the debtor’s] interest in her home, defeating the purpose of [her] appeal from the

bankruptcy court’s denial of her motion to sell her home. In sum, because we could not fashion

effective relief even if we were to conclude that [the creditor] lacked standing to seek relief from

the automatic stay, [the debtor’s] appeal is moot, leaving this court without jurisdiction to give

opinions as to matters no longer presenting a case or controversy.”); Mata, 2020 WL 1694314, at

*5 (finding appeal moot because the foreclosure sale of the appellant’s property had already

taken place); Squires Motel, LLC v. Gance, 426 B.R. 29, 33 (N.D.N.Y. 2010) (“[W]here an

appellant does not obtain a stay . . . , a subsequent foreclosure of the property at issue leaves the



                                                  4
 Case 1:20-cv-01100-AMD Document 6 Filed 03/10/21 Page 5 of 6 PageID #: 126




court unable to grant effective relief and consequently renders the appeal moot and subject to

dismissal.”); Richmond v. P.B. No. 7, LLC, No. 14-CV-5957, 2015 WL 805029, at *8 (E.D.N.Y.

Feb. 25, 2015) (rejecting the appellant’s argument that “a federal appellate court can unwind the

sale, taking it out of the hands of a third party and restoring it to [the debtor]”) (citations

omitted).

        There is no dispute that the foreclosure sale of the property took place on December 5,

2019. (See ECF No. 2 at 5-8 (terms of sale); ECF No. 4-1 at 1-4 (the appellant does not dispute

that the property was sold)); In re Odums, ECF No. 62 (informing the bankruptcy court that the

sale had taken place). The appellant maintains, however, that the bankruptcy court’s order is

“void” because it violated his constitutional rights—specifically his due process, equal protection

and Seventh Amendment rights. (ECF No. 4-1 at 1-4.) He says that deeming the subpoenas null

and void denied him due process under the Constitution, and that the bankruptcy court “lost

subject matter jurisdiction” by denying him the “mandatory” information he requested, including

Foreign Agent Registration Act forms. (Id.) He also says that “all orders by all the courts are

void because they all have done nothing more than deprive the appellant of fair and impartial

judicial process.” (Id. at 4.)

        The appellant’s grievances do not change the fact that the sale of the property renders this

appeal moot. See In re Abbott, 447 F. App’x at 233-34. The bankruptcy court determined that

the appellant’s request to reimpose the stay was moot and the subpoenas were null and void

because the property was sold. See In re Odums, ECF Nos. 62, 63; Mata, 2020 WL 1694314, at

*5 (“[T]his appeal is moot based on the foreclosure sale having taken place even before the

Bankruptcy Court issued its decision.”). This Court cannot grant any relief—with respect to the

stay or the subpoenas—because the controversy between the appellant and the appellee about the



                                                   5
    Case 1:20-cv-01100-AMD Document 6 Filed 03/10/21 Page 6 of 6 PageID #: 127




property is no longer live. Even if this Court were to find that the appellant was at one point in

time entitled to the information sought in the subpoenas—and it is highly doubtful that he would

have been 2—the Court could not provide any relief; the appellant issued the subpoenas to obtain

information about the controversy between him and the creditor about the sale of the property, a

controversy in which the Court can no longer provide relief. In sum, the Court has no power to

grant any relief. The subject property has been sold, and the dispute is moot.

                                          CONCLUSION

        For the reasons stated above, this appeal is dismissed for lack of subject matter

jurisdiction. The Clerk of Court is respectfully directed to close this case.



SO ORDERED.


                                                          s/Ann M. Donnelly
                                                       ___________________________________
                                                       ANN M. DONNELLY
                                                       United States District Judge

Dated: Brooklyn, New York
       March 10, 2021




2
  There is no apparent connection between the bankruptcy and the Foreign Agent Registration Act
information on which the appellant focuses. See Simon v. Bank of Am., N.A., No. 19-CV-3498, 2021 WL
148650, at *8 (E.D.N.Y. Jan. 15, 2021) (describing a grievance that the appellant filed against Bank of
America’s counsel in the underlying bankruptcy case “for failure to provide copies of the Foreign Agent
Registration and an anti-bribery statement” as an “irrelevant,” “vexatious and frivolous” filing).

                                                   6
